Citation Nr: 1034102	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  01-00 377A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from June 1949 to April 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in July 2007, May 2009, and November 
2009.  This matter was originally on appeal from a November 1999 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  On August 10, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that his appeal was based on a claim for prostate cancer and not 
based on a claim for prostatitis and that he had repeatedly 
stated this to VA but that VA continued to try to find a case for 
prostatitis.  

2.  The Board construes the Veteran's August 2010 statement 
regarding his claim for entitlement to service connection for 
prostatitis as a request for withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to 
the issue of entitlement to service connection for prostatitis 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, in May 1997, the RO received the Veteran's original 
VA Form 21-526, Veteran's Application for Compensation or 
Pension.  The conditions identified on the application included 
prostate cancer due to radiation exposure and prostatitis.  By a 
November 1997 rating decision, service connection was denied for 
prostate cancer and prostatitis.  The Veteran did not appeal this 
decision.

In April 1999, the RO received the Veteran's claim for service 
connection for prostatitis and prostate cancer due to exposure to 
radiation while serving during the Korean era, specifically 
Operation Ivy.  In July 2007, the Board found that the Veteran's 
requests for service connection for prostatitis and prostate 
cancer due to exposure to radiation were requests to reopen 
finally denied claims.  In the July 2007 decision, the Board 
found that new and material evidence had been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
prostate cancer but denied the claim on the merits.  The issue of 
whether new and material evidence has been submitted to reopen a 
claim for service connection for prostatitis was remanded for 
additional development, specifically to obtain medical records 
identified by the Veteran and for compliance with the VCAA.  In 
May 2009, the Board found that new and material evidence had been 
submitted to reopen the Veteran's claim of entitlement to service 
connection for prostatitis and remanded the claim to afford the 
Veteran a VA examination.  In November 2009, the Board again 
remanded the claim for a VA examination and specifically directed 
that the examiner should identify any and all prostate disorders 
and to provide an opinion as to whether it was at least as likely 
as not that each of the Veteran's current prostate disorders 
(except for prostate cancer) was related to his active duty 
service.  This was not done; and, in fact, this oversight was 
identified by the Veteran's representative in August 2010.  
Ordinarily, the Board would remand the claim yet again for 
compliance with the November 2009 Board Remand.  

However, in this case, the Veteran, in a letter received by VA in 
August 2010, stated that his initial claim was for prostate 
cancer as a result of his participation in Test Mike in the 
Pacific Series of Atomic Tests and that his appeal was based on 
his claim for prostate cancer and not prostatitis.  The Veteran 
stated that he had repeatedly stated this to VA but that VA had 
continued to try to find a case for prostatitis.  The Veteran 
stated that his period of prostatitis ended about a year after 
his discharge, that he has had no symptoms nor has he indicated 
symptoms of prostatitis.  

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has effectively withdrawn this 
appeal and, hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


